EXHIBIT 10.1

 
Chase
Amended and Restated
Credit Agreement



This agreement dated as of July 12, 2006, between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"), having an office at 120
South La Salle Street, 6th Floor, Chicago, IL 60603-3403, and WesBanco, Inc., a
West Virginia corporation, with its headquarters office located at One Bank
Plaza, Wheeling, WV 26003 (whether one or more, and if more than one,
individually and collectively, the "Borrower").



1.  
Credit Facilities.




1.1  
Scope. This agreement governs Facility A and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by applicable law, governs
all the Credit Facilities as defined below.




1.2  
Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $35,000,000.00 in the aggregate at
any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor. The proceeds of
Facility A shall be used to refinance all of Borrower’s indebtedness with
SunTrust Bank, N.A., and for the Borrower’s general corporate purposes.




2.  
Definitions. As used in this agreement, the following terms have the following
respective meanings:






2.1  
"Affiliate" means, as to any Person, any other Person: (1) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (2) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (3) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term "control" means to possess, directly or indirectly, the power
to direct the management and policies of a Person, whether through the ownership
of voting securities, by contract, or otherwise. The Bank is not under any
circumstances to be deemed an Affiliate of Borrower or any of its Subsidiaries.




2.2  
"Authority Documents" means certificates of authority to transact business,
certificates of good standing, borrowing resolutions (with secretary's
certificate), secretary's certificates of incumbency, and other documents, which
empower and enable the Parties or their representatives to enter into the
Related Documents or evidence such authority.




2.3  
"Business Day" means a day when the main office of the Bank is open for the
conduct of commercial lending business.




2.4  
"Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1 and those extended contemporaneously with this
agreement, including any and all renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.




2.5  
"Company" means a corporation, partnership, limited liability company, joint
venture, joint stock association, association, bank, business trust or other
business entity.




2.6  
"GAAP" means generally accepted accounting principles in effect in the United
States of America, consistently applied.




2.7  
"Governmental Authority" means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal having jurisdiction over the Bank, the Borrower or any
other Obligor, or any Subsidiary of the Borrower, or their respective
properties. Governmental Authority includes but is not limited to the Board of
Governors of the Federal Reserve System ("FRB"), the Federal Deposit Insurance
Corporation (the "FDIC"), any state banking regulatory or supervisory authority
(a “State Authority”), the Office of Thrift Supervision (the "OTS"), the Office
of the Comptroller of the Currency (the "OCC") and the Securities and Exchange
Commission (the "SEC”).

 
1


2.8  
“Intercompany Loan” means the loan made by the Bank to the Borrower, made in
accordance with Regulation W of the Federal Reserve Board, and which loan is in
the principal amount of $3,500,000.00 and is secured by marketable securities
and other assets of Borrower.




2.9  
"Indebtedness" means and includes (without duplication) (i) all items arising
from the borrowing of money, which according to GAAP, would be included in
determining total liabilities as shown on the balance sheet; (ii) all
indebtedness secured by any Lien on property owned by the Borrower or the
Subsidiaries of the Borrower whether or not such indebtedness shall have been
assumed; (iii) all guarantees and similar contingent liabilities in respect to
indebtedness of others; and (iv) all other interest-bearing obligations
evidencing indebtedness to others for borrowed money.




2.10  
"Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of, and
the terms of any list, license or permit issued by, any Governmental Authority.




2.11  
"Liabilities" means all debts, obligations, indebtedness and liabilities of
every kind and character of the Borrower to the Bank, its successors and
assigns, now existing or later arising, whether individual, joint and several,
contingent or otherwise, including, without limitation, all liabilities,
interest, costs and fees, arising under or from any note, open account,
overdraft, credit card, lease, Rate Management Transaction, letter of credit
application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements,
restatements or substitutions of any of the foregoing.




2.12  
"Lien" means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind,
whether based on common law, constitutional provision, statute or contract.




2.13  
"Material Adverse Effect" means an effect which is reasonably determined by the
Bank to be a material adverse effect on (a) the business, assets, operations,
prospects or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any of the other Related Documents, or
(c) the rights of or benefits available to the Bank under this Agreement or any
of the Related Documents




2.14  
"Notes" means each and all promissory notes, instruments and/or other agreements
evidencing the terms and conditions of any of the Credit Facilities. 




2.15  
"Obligor" means each Borrower and any guarantor, surety, co-signer, general
partner or other Person who may now or hereafter be obligated to pay all or any
part of the Liabilities.




2.16  
"Organizational Documents" means, with respect to a corporation, the certificate
of incorporation or formation, articles of incorporation and bylaws of such
corporation; with respect to a limited liability company, the articles of
organization, regulations, operating agreement and other documents establishing
or governing such entity, with respect to a partnership, joint venture, or
trust, the agreement, certificate or instrument establishing or governing such
entity; in each case including all modifications and supplements thereof as of
the date of the Related Document referring to such Organizational Document and
any and all future modifications thereof which are consented to by the Bank.




2.17  
"Parties" mean all Persons other than the Bank executing any Related Document.

 
2

 

2.18  
“Permitted Acquisition” means the purchase of the capital stock of, or equity
interest in another Company, or of the assets of another Company, provided that
no Event of Default or event which, with the giving of notice or the lapse of
time or both would constitute an Event of Default, has occurred and is
continuing or would occur as a result of such acquisition, and provided,
further, that all purchases of the capital stock of, or equity interests in
another Company, or of the assets of another Company, during any period of
twelve consecutive calendar months shall not in the aggregate exceed thirty-five
and No/ 100 percent (35.00%) of the consolidated stockholders’ equity of the
Borrower, determined in accordance with GAAP.




2.19  
"Person" means any individual, Company, trust, unincorporated organization,
Governmental Authority or any other form of entity.




2.20  
"Proper Form" means in form and substance satisfactory to the Bank.




2.21  
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.




2.22  
"Related Documents" means this agreement, the Notes, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with this agreement or in connection with any of
the Liabilities.




2.23  
"Subordinated Debt" means any Indebtedness subordinated to Indebtedness due the
Bank pursuant to a written subordination agreement in Proper Form by and among
the Bank, subordinated creditor and the Borrower which at a minimum must
prohibit: (a) any action by subordinated creditor which will result in an
occurrence of an Event of Default or default under this agreement, the
subordination agreement or the subordinated Indebtedness; and (b) upon the
happening of any Event of Default or default under any Related Documents, the
subordination agreement, or any instrument evidencing the subordinated
Indebtedness: (i) any payment of principal and interest on the subordinated
Indebtedness; (ii) any act to compel payment of principal or interest on
subordinated Indebtedness; and (iii) any action to realize upon any collateral
securing the subordinated Indebtedness.




2.24  
"Subsidiary" means, as to a particular parent Company, any Company of which 50%
or more of the indicia of equity rights is at the time directly or indirectly
owned by such parent Company or by one or more Persons controlled by,
controlling or under common control with such parent Company. For purposes of
this agreement, the Borrower's Subsidiaries include but are not limited to each
of those listed on Annex I.




3.  
Conditions Precedent.




3.1  
Conditions Precedent to Initial Extension of Credit. Before the first extension
of credit governed by this agreement, whether by disbursement of any loan,
issuance of any letter of credit, or otherwise, the Borrower shall deliver to
the Bank in Proper Form:



A.  Related Documents. The Notes, and as applicable, the letter of credit
applications, the security agreements, the pledge agreements, financing
statements, mortgages or deeds of trust, the guaranties, the subordination
agreements, and any other loan documents which the Bank may reasonably require
to give effect to the transactions described in this agreement;


B.  Organizational and Authority Documents. The Organizational and Authority
Documents of the Borrower and any other Party executing the Related Documents.


C.  Payoff Existing Debt/ Release of Liens. Full payment and satisfaction of all
debt of the Borrower and each of its Subsidiaries other than the Indebtedness
permitted by Section 5.1 hereof, and the release and satisfaction of all Liens
other than the Liens permitted by Section 5.2 hereof, which may occur prior to
or contemporaneously with the initial funding under Facility A.
 
3

 

3.2  
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:



A.  Representations. The representations of the Borrower and any other Parties
to the Related Documents are true on and as of the date of the extension of
credit;


B.  No Event of Default. No default or Event of Default has occurred under this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit, and no event has occurred which would
constitute the occurrence of any default or any Event of Default but for the
lapse of time until the end of any grace or cure period.



3.3  
Additional Approvals, Opinions, and Documents. The Bank has received any other
approvals, opinions and documents as it may reasonably request.




3.4  
Satisfaction of Conditions Precedent. The acceptance of the proceeds and
benefits of the proceeds of any Credit Facility shall constitute a
representation and warranty by the Parties to the Bank that all of the
conditions specified in this Article 3 for that Credit Facility have been
satisfied as of that time.




4.  
Affirmative Covenants. The Borrower agrees to do, and will cause each of its
Subsidiaries to do, each of the following:




4.1  
Financial information. Furnish to Bank in Proper Form (1) the financial
statements prepared in conformity with GAAP on consolidated and consolidating
bases and the other information described in, and within the times required by,
Exhibit A, Reporting Requirements, Financial Covenants and Compliance
Certificate attached hereto and incorporated herein by reference; (2) within the
time required by Exhibit A, a certificate in the form of Exhibit A signed or
otherwise authenticated and certified by the chief financial officer or
president of the Party required to submit the information; (3) to the extent
permitted by applicable Legal Requirements, promptly after the same are
available, copies of each annual report or financial statement or other report
or communication sent by the Borrower to the shareholders of the Borrower; each
registration statement which the Borrower or any Subsidiary may file with any
Governmental Authority or with any securities exchange; (4) promptly after a
request is submitted to the appropriate Governmental Authority, any request for
waiver of funding standards or extension of amortization periods with respect to
any employee benefit plan; and (5) such other information relating to the
financial condition, prospects and affairs of the Borrower, each other Obligor
and their respective Subsidiaries as the Bank may reasonably request from time
to time. Nothing in this agreement shall require the Borrower to provide any
information to the Bank which the Borrower, any other Obligor or any of their
respective Subsidiaries is prohibited by Legal Requirements to disclose. All
proceeds of any collateral shall be deposited in an account maintained with
Bank.




4.2  
Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security have been
pledged to insure payment.




4.3  
Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.




4.4  
Inspection. Permit the Bank or its representatives, at those times and at the
intervals as the Bank may reasonably require: (1) to inspect, examine, audit and
copy its business records, and to discuss its business, operations, prospects
and financial condition with its officers and accountants; and (2) to inspect
its business operations and sites; provided, however, that nothing in this
agreement shall give the Bank the right to inspect or copy any records of (a)
any examination report of the Borrower’s supervisory Governmental Authority or
other information that the Borrower or any of its Subsidiaries are prohibited by
any Legal Requirement from disclosing without the consent of the supervising
Governmental Authority, or (b) the confidential information of any particular
customer of Borrower or any of its Subsidiaries that the Borrower or any of its
Subsidiaries are prohibited from disclosing by any Legal Requirement or by any
applicable confidentiality agreement with any such customer; provided, however,
the Borrower will, and will cause each of its Subsidiaries to, cooperate in
obtaining any consent of the supervising Governmental Authority or any
particular customer should the Bank request such disclosure.

 
4

 

4.5  
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and threatened litigation, claims, investigations,
administrative proceedings and similar actions affecting the Borrower or any
Subsidiary of the Borrower which could materially affect the business, property,
affairs, prospects or financial condition of Borrower or any of its
Subsidiaries; (2) the occurrence of any default or Event of Default and the
circumstances which give rise to the Bank's option to terminate the Credit
Facilities to the extent the disclosure does not violate any Legal Requirement;
(3) any material additions to or material changes in its locations or
businesses, unless the Borrower has provided such information in writing to the
Bank prior to making such addition or such change; and (4) any alleged breach of
any provision of this agreement or of any other Related Documents by the Bank.




4.6  
Title to Assets and Property. Maintain good and marketable title to all of its
assets and properties and defend its assets and properties against all claims
and demands of all Persons at any time claiming any interest in them.




4.7  
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence any of the Credit Facilities, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or more fully to describe particular aspects of the agreements set
forth or intended to be set forth in any of the Related Documents.




 
4.8 
Ownership of Stock. Borrower shall at all times maintain ownership of (1) one
hundred percent (100.00%) of the capital stock of of each of its financial
institution Subsidiaries, (2) cause the Bank to at all times maintain ownership
of one hundred percent (100.00%) of the capital stock of each of Wesbanco Asset
Management, Inc., and Wesbanco Insurance Services, Inc., and (3) cause Wesbanco
Asset Management, Inc to at all times maintain ownership of one hundred percent
(100.00%) of the voting capital stock of Wesbanco Services, Inc.




 
4.9 
Capitalization Status. Borrower shall maintain at all times each financial
institution Subsidiary’s categorization as ‘Well Capitalized’ as defined by the
regulations of each respective Subsidiary’s primary federal Government
Authority.




 
4.10 
Financial Institution Subsidiary’s Consolidated Non-Performing Assets Ratio.
Borrower shall at all times maintain a “Consolidated Non-Performing Asset Ratio”
of not greater than one and 75/100 percent (1.75%). As used in this Section, the
term “Consolidated Non-Performing Assets Ratio” means the ratio, determined on a
consolidated basis for the Borrower, of (i) the sum of “Non-Performing Assets”
plus“OREO,” to (ii) the sum of “Total Loans” plus “OREO.” As used in this
Section, the term “Non-Performing Assets” means the sum of all loans classified
as past due 90 days or more and still accruing interest, all loans classified a
‘non-accrual’ and no longer accruing interest, all loans classified as
‘restructured loans and leases’, and all other ‘non-performing loans.’ As used
in this Section, the term “Total Loans” means the total of all performing and
non-performing loans. As used in this Section, the term “OREO” means the book
value, net of accumulated depreciation, of all other real estate owned by the
financial institutions Subsidiary and its Subsidiaries for which this ratio is
being computed; provided, however, that this term excludes all real estate which
is occupied and used by the financial institutions Subsidiary and its
Subsidiaries in the ordinary course of business. The ratio set forth in this
Section shall be measured quarterly and shall be determined from the applicable
quarterly financial statements filed with the applicable Governmental Authority.




5.  
Negative Covenants. Without the prior written consent of the Bank, the Borrower
will not and no Subsidiary of the Borrower will:

 
 
5


5.1  
Indebtedness. Create, assume, incur, have outstanding, or in any manner become
liable in respect of any Indebtedness, other than (1) Indebtedness incurred in
the ordinary course of business (including, without limitation, Federal Home
Loan Bank (or regional member bank) borrowings, Federal Reserve Board (or
regional member bank) Discount Window Program borrowings, unsecured Fed Funds
lines, and Reverse Repurchase Agreements) and in accordance with applicable
Legal Requirements and safe and sound banking practices; (2) Indebtedness
reflected in the Borrower’s financial statements dated March 31, 2006; (3)
additional Indebtedness contracted for after the date of this agreement that
does not exceed the amounts reflected in those financial statements described in
(2) above; (4) upon the approval of the Bank, Subordinated Debt; (5) trust
preferred securities issued after the date of this Agreement, provided that no
Event of Default or event which, with the giving of notice or the lapse of time
or both would constitute an Event of Default, has occurred and is continuing or
would occur as a result of such issuance; (5) the Intercompany Loan; (6) sale
and repurchase obligations among (a) Wesbanco Bank, Inc., and (b) either one or
both of Wesbanco Asset Management, Inc., or Wesbanco Services, Inc., with
respect to any loan sales among them in the ordinary course of business (to the
extent that any such sale and repurchase obligations may constitute
“Indebtedness”); and (7) short term liabilities, including accrued interest,
accrued and deferred tax liabilities, and current pension liabilities (to the
extent that any of the foregoing may constitute “Indebtedness”).




5.2  
Liens. Create, assume, incur, suffer or permit to exist any Lien of any kind or
character upon or with respect to any of its assets or properties, whether now
owned at the date hereof or later acquired, or assign or otherwise convey any
right to receive income, other than (1) Liens in favor of the Bank, (2) existing
Liens disclosed in writing to the Bank, (3) Liens incurred in the ordinary
course of business securing current non-delinquent liabilities for taxes,
worker’s compensation, unemployment insurance, social security, and pension
liabilities, (4) existing mortgage liens on the real estate of the Borrower and
the Borrower’s Subsidiaries securing the existing mortgage debt related thereto
and which is presently secured thereby; (5) Liens against collateral currently
pledged to secure the Intercompany Loan; (6) liens granted in the ordinary
course of business to the Federal Home Loan Bank (or regional member bank)
securing permitted Federal Home Loan Bank (or regional member bank) borrowings;
(7) liens granted in the ordinary course of business to the Federal Reserve
Board (or regional member bank) securing permitted Federal Reserve Board (or
regional member bank) Discount Window borrowings; and (8) liens granted in the
ordinary course of business by Wesbanco Bank, Inc. to Wesbanco Asset Management,
Inc., and Wesbanco Services, Inc. in promissory notes, chattel paper, and other
loan documents remaining in Wesbanco Bank, Inc.’s possession with respect to
loans sold to Wesbanco Asset Management, Inc., and Wesbanco Services, Inc. in
the ordinary course of business, and sale and repurchase obligations among (a)
Wesbanco Bank, Inc., and (b) either one or both of Wesbanco Asset Management,
Inc., or Wesbanco Services, Inc., with respect to any loan sales among them in
the ordinary course of business (to the extent that any such sale and repurchase
obligations may constitute a “Lien”).




5.3  
Disposal of Interests in the Subsidiaries. Dispose of any stock or other
interest (whether by sale, assignment, lease or otherwise) in the equity of (1)
any of its financial institution Subsidiaries, whether now owned or hereafter
acquired, (2) Wesbanco Asset Management, Inc., (3) Wesbanco Services, Inc., or
(3) any other material Subsidiary, whether now owned or hereafter acquired.

 

5.4  
Merger or Consolidations. (1) Dissolve; (2) merge or consolidate with any
Person; (3) lease, sell or otherwise convey a material part of its assets or
business outside the ordinary course of its business; (4) lease, purchase, or
otherwise acquire a material part of the assets of any other Person, except in
the ordinary course of its business and except for Permitted Acquisitions; or
(5) agree to do any of the foregoing.

 

5.5  
Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of "purchasing or carrying any
margin stock" within the meaning of Federal Reserve Board Regulation U
("Regulation U"). At the Bank's request, the Borrower will furnish a completed
Federal Reserve Board Form U-1.




5.6  
Affiliate Transactions. Enter into any transaction or agreement with any
Affiliate except (1) the Intercompany Loan (2) any transaction upon terms
substantially similar to those obtainable from wholly unrelated sources and
otherwise in compliance with any applicable Legal Requirements, and (3) any
transaction or agreement made in the ordinary course of business, in compliance
with any applicable Legal Requirements, and which does not or will not have or
produce any Material Adverse Effect.




5.7  
Subsidiaries. Form, create or acquire any Subsidiary that is not wholly owned by
the Borrower.




5.8  
Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; or (2) cease operations,
liquidate, change its name, dissolve, or sell any assets out of the ordinary
course of business.

 
6

 

5.9  
Conflicting Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of the Borrower’s obligations
under this agreement or any of the other Related Documents.




5.10  
No Other Negative Pledge. Enter into any agreement with any Person other than
the Bank which prohibits or limits the ability of the Borrower or any of its
Subsidiaries to create or permit to exist any Lien on any of its property,
assets or revenues, whether now owned or hereafter acquired.




5.11  
Government Regulation. (1) Be or become subject at any time to any Legal
Requirement (including, without limitation, the U.S. Office of Foreign Asset
Control list) that prohibits or limits the Bank from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower; or (2) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Bank at any time to enable the
Bank to verify the Borrower’s identity or to comply with any Legal Requirement,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.




6.  
Representations, Warranties and Covenants by the Borrower. To induce the Bank to
enter into this agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this agreement and as of the date of each request for credit under the
Credit Facilities that each of the following statements is and shall remain true
and correct throughout the term of this agreement and until all Credit
Facilities and all amounts owing under the Notes and other Related Documents are
paid in full: 




6.1  
Organization and Status. (1) The Borrower is a West Virginia corporation
registered as a federal bank holding company under the laws of the United
States, and the Borrower and each of its Subsidiaries are each duly organized,
validly existing and in good standing under the laws of its organization and is
duly qualified to do business and is in good standing under the laws of each
state in which the ownership of its properties and the nature and extent of the
activities transacted by it makes such qualification necessary. (2) The Borrower
has no Subsidiary other than those listed on Annex I.




6.2  
Financial Statements. All financial statements delivered to the Bank are
complete and correct and fairly present, in accordance with generally accepted
accounting principles, consistently applied, the financial condition and the
results of operations of the Borrower and each Subsidiary, as at the dates and
for the periods indicated. No material adverse change has occurred in the
assets, liabilities, financial condition, business or affairs of the Borrower or
any of its Subsidiaries since the dates of the Borrower’s financial statements
dated March 31, 2006. Neither the Borrower nor any of its Subsidiaries is
subject to any instrument or agreement materially and adversely affecting its
financial condition, business or affairs.




6.3  
Enforceability. This agreement, the Notes, and the other Related Documents have
been duly authorized, executed and delivered by the Parties thereto and are
valid and binding agreements of the Parties, enforceable according to their
terms, except as the enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and subject
to general principles of equity. The execution, delivery and performance of this
agreement, the Notes and the other Related Documents and the obligations that
they impose, do not violate any Legal Requirement, conflict with any agreement
by which any Party is bound, or require the consent or approval of any
Governmental Authority or other third party which has not been promptly obtained
in connection with the execution and delivery of this agreement and the other
Related Documents




6.4  
Litigation. There is no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against the
Borrower, any of its Subsidiaries or any other Obligor pending or threatened,
and no other event has occurred which may in any one case or in the aggregate
materially adversely affect the Borrower, any of its Subsidiaries, any other
Obligor or any of their respective financial condition and properties, other
than litigation, claims, or other events, if any, that have been disclosed to
and acknowledged by the Bank in writing or disclosed in the Borrower’s March 31,
2006, financial statements.




 
6.5 
Title and Rights. The Borrower and each of its Subsidiaries have good and
marketable title to its properties, free and clear of any Lien except for Liens
disclosed in writing to the Bank prior to the date of this agreement, and those
permitted by this agreement and the other Related Documents, including, without
limitation, existing mortgage liens on the real estate of the Borrower and the
Borrower’s Subsidiaries securing the existing mortgage debt related thereto and
which is presently secured thereby. The Borrower and each of its Subsidiaries
possess all permits, licenses, patents, trademarks and copyrights required to
conduct their respective businesses.

 
7


6.6  
Regulation U; Business Purpose. None of the proceeds of any of the Credit
Facilities will be used to purchase or carry, directly or indirectly, any margin
stock or for any other purpose which would make this credit a "purpose credit"
within the meaning of Regulation U or not an exempt transaction under Regulation
U. All Credit Facilities will be used for business purposes and for the express
purposes that the Borrower has informed the Bank that it will use the credit.
None of the stock of the Borrower's Subsidiaries is margin stock as defined in
Regulation U




6.7  
Capital Stock of the Borrower's Subsidiaries. (1) All of the issued and
outstanding capital stock of each of the Borrower's Subsidiaries (the
"Borrower's Current Subsidiaries' Shares") has been duly authorized, legally and
validly issued, fully paid and nonassessable, and the Borrower's Current
Subsidiaries' Shares are owned by the Borrower, free and clear of all Liens,
except as may exist for the benefit of the Bank; (2) none of the Borrower's
Current Subsidiaries' Shares have been issued in violation of any shareholder's
preemptive rights; and (3) there are, as of the date of this agreement, no
outstanding options, rights, warrants, plans, understandings or other agreements
or instruments obligating the Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, or contemplating or providing for the issuance of,
additional shares of the capital stock of the Borrower's Subsidiaries, or
obligating the Borrower or the Borrower's Subsidiaries to grant, extend or enter
into any such agreement or commitment.




6.8  
Regulatory Enforcement Actions. Except as disclosed by the Borrower to the Bank,
none of the Borrower, or any of its Subsidiaries, or any of their respective
officers or directors, is now operating under any effective written restrictions
agreed to by the Borrower or by any of its Subsidiaries, or agreements,
memoranda, or written commitments by the Borrower or by any of its Subsidiaries
(other than restrictions of general application) imposed or required by any
Governmental Authority nor are any such restrictions threatened or agreements,
memoranda or commitments being sought by any Governmental Authority.




6.9  
No Liens. Except for Liens expressly permitted by this Agreement, the Borrower
is not a party to any agreement, instrument of undertaking or subject to any
other restriction pursuant to which the Borrower has placed, or will be required
to place (or under which any other Person may place), a Lien upon any of its
properties securing Indebtedness, either upon demand or upon the happening of a
condition, with or without any demand.




6.10  
Compliance. The Borrower and each of its Subsidiaries has filed all applicable
tax returns and paid all taxes shown thereon to be due, except those for which
extensions have been obtained and those which are being contested in good faith
and for which adequate reserves have been established. The Borrower and each of
its Subsidiaries is in compliance with all applicable material Legal
Requirements and manages and operates (and will continue to manage and operate)
its business in accordance with good industry practices. Neither the Borrower
nor any of its Subsidiaries is in default in the payment of any other
Indebtedness or under any agreement to which it is a party.




6.11  
No Claims Against the Bank. There are no defenses or counterclaims, offsets or
adverse claims, demands or actions of any kind, personal or otherwise, that the
Borrower or any other Obligor could assert against the Bank, whether in
connection with this agreement, any of the Credit Facilities, or otherwise.




6.12  
Statements by Others. All statements made by or on behalf of the Borrower, any
of its Subsidiaries or any other of the Parties in connection with any Related
Document constitute the joint and several representations and warranties of the
Borrower under this agreement.




6.13  
Environment. The Borrower and each of its Subsidiaries have complied with
applicable Legal Requirements in each instance in which any of them have
generated, handled, used, stored or disposed of any hazardous or toxic waste or
substance, on or off its premises (whether or not owned by any of them). Neither
the Borrower nor any of its Subsidiaries has any material contingent liability
for non-compliance with environmental or hazardous waste laws. Neither the
Borrower nor any of its Subsidiaries has received any notice that it or any of
its property or operations does not comply with, or that any Governmental
Authority is investigating its compliance with, any environmental or hazardous
waste laws.

 
8

 

 
6.14 
Continuing Representations. Each request for an advance or conversion or
continuation of an advance under any of the Credit Facilities shall constitute a
representation and warranty by the Borrower that all of the representations and
warranties set forth in this agreement shall be true and correct on and as of
such date with the same effect as though such representations and warranties had
been made on such date, except to the extent that such representations and
warranties are stated to expressly relate solely to an earlier date.




7  
Default/Remedies/Cure Periods.




7.1  
Events of Default. Each of the following is an "Event of Default":




 
A.
The Borrower, any of its Subsidiaries or any other Obligor fails to pay when due
any amount payable (1) under the Notes or with respect to any of the other
Liabilities; or (2) under any agreement or instrument evidencing Indebtedness to
any creditor other than the Bank.




 
B.
The Borrower, any of its Subsidiaries or any other Obligor (1) fails to observe
or perform or otherwise violates, or is in default of, any other term, covenant,
condition or agreement of any of the Notes or other Related Documents; (2) makes
any materially incorrect or misleading representation, warranty, or certificate
to the Bank; (3) makes any materially incorrect or misleading representation in
any financial statement or other information delivered to the Bank; or (4)
defaults under the terms of any agreement or instrument relating to any
Indebtedness (other than the Indebtedness evidenced by the Notes) and the effect
of such default will allow the creditor to declare the Indebtedness due before
its maturity; provided , however, that the violation that has occurred and is
continuing as of the date of this Agreement with respect to the Return on
Average Assets financial covenant set forth in the loan documents between the
Borrower and SunTrust Bank, N.A. shall not be a default hereunder provided that
all Indebtedness of the Borrower to SunTrust Bank, N.A. is fully paid-off
contemporaneously with the execution and delivry of this Agreement.




 
C.
In the event (1) there is a default under the terms of any Related Document that
is not cured within any cure period specified therein; or (2) the Borrower fails
to comply with, or pay, or perform under any agreement, now or hereafter in
effect, between the Borrower and JPMorgan Chase & Co., or any of its
Subsidiaries or Affiliates or their successors and assigns and the failure to
comply with, pay or perform is not cured within any cure period specified in
such agreement.




 
D.
The Borrower, any of its Subsidiaries or any other Obligor becomes insolvent or
unable to pay its debts as they become due.




 
E.
The Borrower, any of its Subsidiaries or any other Obligor (1) makes an
assignment for the benefit of creditors; (2) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
assets; or (3) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws of any jurisdiction.




 
F.
A custodian, receiver, conservator or trustee is appointed for the Borrower, any
Subsidiary of the Borrower or any other Obligor or for a substantial part of its
assets.




 
G.
Proceedings are commenced against the Borrower, any Subsidiary of the Borrower
or any other Obligor under any bankruptcy, reorganization, liquidation, or
similar laws of any jurisdiction, and they remain undismissed for thirty (30)
days after commencement; or the Borrower any Subsidiary of the Borrower or any
other Obligor consents to the commencement of those proceedings.




 
H.
If any of the Borrower's assets having an aggregate fair market value in excess
of $1,000,000.00, in the Bank’s reasonable estimate, are attached, seized,
subjected to a writ, or are levied upon or become subject to any Lien (with the
exception of statutory Liens) or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors; or if a notice of
Lien, levy or assessment is filed of record or given to the Borrower or any
Subsidiary of the Borrower with respect to all or any of their respective assets
by any Governmental Authority.

 
9

 

 
I.
The FRB, the FDIC, the OCC, the OTS, the SEC, any State Authority, or any other
Governmental Authority charged with the regulation of bank holding companies or
financial institutions issues to the Borrower or any of its Subsidiaries, or
initiates through formal proceedings any action, suit or proceeding to obtain
against, impose on or require from the Borrower or any of its Subsidiaries a
cease and desist order or similar regulatory order, injunction, temporary
restraining order, the assessment of civil monetary penalties in an amount
greater than $1,000,000.00, articles of agreement that have any Material Adverse
Effect, a memorandum of understanding that has any Material Adverse Effect, a
capital directive, a capital restoration plan, restrictions (other than board
resolutions adopted at the direction of a Governmental Authority) that prevent
or as a practical matter impair the payment of dividends by any of its
Subsidiaries, the payments of any Indebtedness by the Borrower or the conduct of
any or all of the business affairs of the Borrower or any of its Subsidiaries,
restrictions (other than board resolutions adopted at the direction of a
Governmental Authority) that make the payment of the dividends by any of its
Subsidiaries, the payment of Indebtedness by the Borrower or the conduct of any
or all of the business affairs of the Borrower or any of its Subsidiaries
subject to prior regulatory approval, a notice or finding under subsection 8(a)
of the Federal Deposit Insurance Act, as amended, or any similar enforcement
action, measure or proceeding.




 
J.
If the Borrower or any of its Subsidiaries continues to be in default in any
payment of principal or interest for any other indebtedness for borrowed money
or in default in the performance of any other term, condition or covenant
contained in any agreement (including, but not limited to, an agreement in
connection with the acquisition of capital equipment on a title retention or net
lease basis), under which any such indebtedness is created the effect of which
default in performance is to cause or permit the holder of the indebtedness to
cause the indebtedness to become due prior to its stated maturity.




 
K.
A change of control of the Borrower shall occur or the Borrower shall have the
option, exercisable on at least one Business Day’s prior notice, upon the
consummation, in whole or in part, of any transaction effecting any change of
control of the Borrower that, in either case, has been approved as such, or is
required to be approved by any Governmental Agency.




 
L.
A material adverse change occurs in the assets, liabilities, actual or
prospective financial condition, business or affairs of the Borrower, any of its
Subsidiaries, or any other Obligor.




7.2  
Remedies. At any time after the occurrence of an Event of Default, the Bank may
do one or more of the following: (1) cease permitting the Borrower to incur any
Liabilities; (2) terminate any commitment of the Bank evidenced by any of the
Notes; (3) declare any of the Notes to be immediately due and payable, without
notice of acceleration, intention to accelerate, presentment and demand or
protest or notice of any kind, all of which are hereby expressly waived; (4)
exercise all rights of setoff that the Bank may have contractually, by law, in
equity or otherwise; and (5) exercise any and all other rights pursuant to any
of the Related Documents, at law, in equity or otherwise. The rights of the Bank
under this agreement and the other Related Documents are in addition to other
rights (including without limitation, other rights of setoff) the Bank may have
contractually, by law, in equity or otherwise, all of which are cumulative and
hereby retained by the Bank. Each Obligor agrees to stand still with regard to
the Bank's enforcement of its rights.




8  
Miscellaneous.




8.1  
Notice. Any notices and demands under or related to this document shall be in
writing and delivered to the intended party at its address stated herein, and if
to the Bank, at its main office if no other address of the Bank is specified
herein, by one of the following means: (1) by hand, (2) by a nationally
recognized overnight courier service, or (3) by certified mail, postage prepaid,
with return receipt requested. Notice shall be deemed given: (1) upon receipt if
delivered by hand, (2) on the Delivery Day after the day of deposit with a
nationally recognized courier service, or (3) on the third Delivery Day after
the notice is deposited in the mail. "Delivery Day" means a day other than a
Saturday, a Sunday or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in the manner
provided in this provision.




8.2  
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 
10

 

8.3  
Integration. This agreement, the Notes, and any agreement related to the Credit
Facilities embody the entire agreement and understanding of the Borrower and the
Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement or the Notes in any other jurisdiction.




8.4  
Relationship to Prior Agreement. This agreement constitutes an amendment and a
restatement of the Prior Agreement in its entirety.




8.5  
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.




8.6  
Choice of Law. THIS AGREEMENT SHALL BE DEEMED TO BE EXECUTED AND HAS BEEN
DELIVERED AND ACCEPTED IN CHICAGO, ILLINOIS BY SIGNING AND DELIVERING IT THERE.
ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF ILLINOIS.




8.7  
Consent to Jurisdiction. THE BANK AND THE BORROWER AGREE THAT ALL DISPUTES
BETWEEN THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER RELATED DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY OR
OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED IN COOK
COUNTY, ILLINOIS BUT THE BANK AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF COOK COUNTY,
ILLINOIS. THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.




8.8  
Captions. Section headings and titles are for convenience of reference only and
do not affect the interpretation of this agreement.




8.9  
Creditors Proceedings. In any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of the
Borrower under this agreement would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Borrower’s
liability under this agreement, then, notwithstanding any other provision of
this agreement to the contrary, the amount of such liability shall, without any
further action by the Borrower or the Bank, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding.




8.10  
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower and the other
Parties in this agreement, any other Related Documents or in any certificate or
other instrument delivered by the Parties. The Borrower further agrees that
regardless of any investigation made by the Bank, all such representations,
warranties and covenants will survive the making of the Credit Facilities and
delivery to the Bank of this agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as the Liabilities to the Bank
shall be paid in full.

 
11

 

8.11  
Non-Liability of the Bank. The relationship of the Borrower and the Bank created
by this agreement is strictly a debtor and creditor relationship and not
fiduciary in nature, nor is the relationship to be construed as creating any
partnership or joint venture between the Bank and the Borrower. The Borrower is
exercising the Borrower’s own judgement with respect to the Borrower's business.
All information supplied to the Bank is for the Bank's protection only and no
other party is entitled to rely on such information. There is no duty for Bank
to review, inspect, supervise or inform the Borrower of any matter with respect
to the Borrower's business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower or any other Parties
to the Bank, together with all representations and warranties given by the
Borrower and the other Parties to the Bank, without investigation or
confirmation by the Bank and that any investigation or failure to investigate
will not diminish the Bank's right to so rely.




8.12  
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, subsidiaries, affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of attorneys engaged by the Indemnified
Person at the Indemnified Person's reasonable discretion) and amounts paid in
settlement ("Claims") to which any Indemnified Person may become subject arising
out of or relating to this agreement or the collateral, except to the limited
extent that the Claims are proximately caused by the Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
paragraph shall survive the termination of this agreement and shall not be
affected by the presence, absence or amount of or the payment or nonpayment of
any claim under, any insurance.




8.13  
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.




8.14  
Sole Discretion of the Bank. Whenever the Bank's consent or approval is required
under this agreement, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of the Bank and the Bank's
decision shall be final and conclusive.




8.15  
Recovery of Additional Costs. If the imposition of or any change in any law,
rule, regulation, or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify, or make
applicable any taxes (except federal, state, or local income or franchise taxes
imposed on the Bank), reserve requirements, capital adequacy requirements, or
other obligations which would (1) increase the cost to the Bank for extending or
maintaining the Credit Facilities; (2) reduce the amounts payable to the Bank
under the Credit Facilities; or (3) reduce the rate of return on the Bank's
capital as a consequence of the Bank's obligations with respect to the Credit
Facilities, then the Borrower agrees to pay the Bank such additional amounts as
will compensate the Bank therefor, within five (5) days after the Bank's written
demand for such payment. The Bank's demand shall be accompanied by an
explanation of such imposition or charge and a calculation in reasonable detail
of the additional amounts payable by the Borrower which explanation and
calculations shall be conclusive in the absence of manifest error.




8.16  
Conflicting Terms. If this agreement is inconsistent with any provision in any
Related Documents, the Bank shall determine, in the Bank's sole and absolute
discretion, which of the provisions shall control any such inconsistency.




8.17  
Expenses. To the extent not prohibited by applicable law and whether or not the
transactions contemplated by this agreement are consummated, the Borrower is
liable to the Bank and agrees to pay on demand all reasonable costs and expenses
of every kind incurred (or charged by internal allocation) in connection with
the negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of the Related Documents, the making, servicing and
collection of the Credit Facilities and the realization on any collateral, and
any other amounts owed under the Related Documents, including without limitation
reasonable attorneys' fees (including counsel for the Bank that are employees of
the Bank or its affiliates) and court costs. These costs and expenses include
without limitation any costs or expenses incurred by the Bank in any proceeding
involving any of the Parties or property of any of the Parties. The obligations
of the Borrower under this section shall survive the termination of this
agreement.

 
 
12


8.18  
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Credit Facilities shall continue to be effective or shall be reinstated, as
the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of the Notes and whether any of the
Notes has been marked, paid, released or cancelled, or returned to the Borrower
and, to the extent of the payment, repayment or other transfer by the Bank, the
Liabilities or part intended to be satisfied by the Preferential Payment shall
be revived and continued in full force and effect as if the Preferential Payment
had not been made. The obligations of the Borrower under this section shall
survive the termination of this agreement.




8.19  
Severability. If any provision of this agreement cannot be enforced, the
remaining portions of this agreement shall continue in effect.




8.20  
Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents or any
participation therein. The Borrower agrees that the Bank may at any time sell,
assign or transfer one or more interests or participations in all or any part of
its rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.




8.21  
Waivers. All Obligors jointly and severally waive notice, demand, presentment
for payment, notice of nonpayment, notice of acceleration, protest, notice of
protest, and the filing of suit and diligence in collecting the Notes and all
other demands and notices, and consents and agrees that the Obligor’s
liabilities and obligations shall not be released or discharged by any or all of
the following, whether with or without notice to the Obligor or any other
Obligor, and whether before or after the maturity of the Notes: (1) extensions
of the time of payment; (2) renewals; (3) acceptances of partial payments; and
(4) releases or substitutions of any Collateral or any Obligor.  The Bank may
waive or delay enforcing any of its rights without losing them. Each Obligor
agrees that acceptance of any partial payment shall not constitute a waiver and
that waiver of any default shall not constitute waiver of any prior or
subsequent default. Any waiver affects only the specific terms and time period
stated in the waiver. No modification or waiver of this Agreement is effective
unless it is in writing and signed by the party against whom it is being
enforced. Nothing herein is intended to waive or vary the duties of the Bank or
the rights of the Borrower in violation of any provision of the Uniform
Commercial Code as adopted in the State of Illinois, as amended from time to
time, that would prohibit the waiver or variation of those duties and rights by
agreement of the parties.




9  
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual Bank will ask for the Borrower’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow Bank to identify the Borrower, and if the Borrower is not an individual
Bank will ask for the Borrower’s name, taxpayer identification number, business
address, and other information that will allow Bank to identify the Borrower.
Bank may also ask, if the Borrower is an individual to see the Borrower’s
driver’s license or other identifying documents, and if the Borrower is not an
individual to see the Borrower’s legal organizational documents or other
identifying documents.



10  
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.




11  
JURY WAIVER. THE BORROWER AND THE BANK VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND
THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT AND THE RELATED
DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
CREDIT FACILITIES.

 
13


 

   Borrower:        WESBANCO, INC.        By:  /s/ Robert H. Young           
 Name: Robert H. Young         Title: Executive V/P - Chief Financial
Officer                Bank:        JPMORGAN CHASE BANK, N.A.        By: /s/
Chris Cavacini         Name: Chris Cavacini         Title: Vice President 

 
 
 

 
 
14


 

       

ANNEX I - SUBSIDIARIES




Subsidiary Name
State Where Organized
% Owned/ Owned By
HOMETOWN FINANCE COMPANY
WV
100.00% by Borrower
WESBANCO SECURITIES, INC.
OH
100.00% by Borrower
WESBANCO BANK, INC.
WV
100.00% by Borrower
WESBANCO INSURANCE SERVICES, INC.
WV
100.00% by Wesbanco Bank, Inc.
WESBANCO ASSET MANAGEMENT, INC.
DE
100.00% by Wesbanco Bank, Inc.
WESBANCO SERVICES, INC.
DE
100.00% by Wesbanco Asset Management, Inc.
WESBANCO PROPERTIES, INC.
WV
100.00% by Borrower
                       














EXHIBIT A to Credit Agreement between
WesBanco, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. (the "Bank")
dated as of __________, 2006, as same may be amended, restated and supplemented
in writing.


REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND
COMPLIANCE CERTIFICATE FOR CURRENT REPORTING PERIOD ENDING  _  , 200_  ("END
DATE")


A.
REPORTING PERIOD. THIS EXHIBIT WILL BE IN PROPER FORM AND SUBMITTED WITHIN 45
DAYS OF THE END OF EACH CALENDAR QUARTER INCLUDING THE LAST REPORTING PERIOD OF
THE FISCAL YEAR.



BORROWER'S FISCAL YEAR ENDS ON _, 200_.
 
B. Financial Reporting. The Borrower will provide the following financial
information in Proper Form within the times indicated:
 
 
Compliance
Certificate
 
 
WHO
 
WHEN DUE
 
 
WHAT
 
 
(Circle)
 
The Borrower and the Borrower’s Subsidiaries
 
 
(i) Within 90 days of fiscal year end
Annual report and financial statements (balance sheet, income statement, cash
flow statement) audited (with unqualified opinion) by independent certified
public accountants satisfactory to the Bank and prepared in accordance with
generally accepted accounting principles, consistently applied on consolidated
and consolidating bases, accompanied by this Compliance Certificate
Yes        No
 
(ii) Within 45 days of each Reporting Period End Date, including the final
period of the fiscal year
A copy of all call reports filed with any Governmental Authority for each of the
Borrower's financial institution Subsidiaries
Yes       No
 
(iii) Within 45 days of each Reporting Period End Date, excluding the final
period of the fiscal year
A copy of the Borrower’s quarterly call report as filed with its primary federal
Governmental Authority
Yes       No
 
C. Other Required Covenants to be maintained and/or to be specifically
certified. COMPLIANCE CERTIFICATE
 
 
 
REQUIRED
 
ACTUAL REPORTED
Compliance(Circle)
 
(i) Borrower shall at all times the categorization of each of its financial
institution Subsidiaries as ‘Well Capitalized’ as defined by the regulations of
the applicable primary federal Governmental Authority. [Section 4.9]
 
 
 
 
Each financial institutions Subsidiary Well Capitalized?
 
 
Yes    No
 
 
(ii) Borrower shall maintain at all times a “Consolidated Non-Performing Assets
Ratio” of not greater than one and 75/100 percent (1.75%). [Section 4.10,
Non-Performing Assets (including OREO) / Total Loans + OREO]
 
 
Borrower’s Consolidated Non-Performing Assets Ratio ____%
 
 
 
 
 
Yes    No
 



THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE AGREEMENT. IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A AND THE
AGREEMENT, THE AGREEMENT SHALL CONTROL.


The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof, and that since the
date of the Borrower's most recent Compliance Certificate (if any):



 
¨
No default or Event of Default has occurred under the agreement during the
current Reporting Period, or been discovered from a prior period, and not
reported.

 
¨
A default or Event of Default (as described below) has occurred during the
current Reporting Period or has been discovered from a prior period and is being
reported for the first time and:

               ¨ was cured on __________________________ .
¨ was waived by the Bank in writing on ______________________________ .
¨ is continuing.


Description of Event of Default:
____________________________________________________________


 


 


Executed this _____ day of _________________, 200 .









 
 
WESBANCO, INC.
 
By: 
 
 
Name: 
 
 
Title: 


